Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard Mondell Gore appeals the district court’s orders reducing his sentence pursuant to the Government’s Fed. R.Crim.P. 35(b) motion and granting in part and denying in part reconsideration of . that order. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders and deny as moot Gore’s motion to expedite the decision. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.